
	

114 HRES 745 IH: Congratulating Einstein Healthcare Network on their 150th anniversary.
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 745
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2016
			Mr. Brady of Pennsylvania (for himself, Mr. Fattah, Mr. Payne, Mr. Fitzpatrick, Mr. Meehan, Mr. MacArthur, Mr. Pascrell, Mr. Norcross, Mr. Costello of Pennsylvania, Mr. Michael F. Doyle of Pennsylvania, Mr. LoBiondo, Mr. Murphy of Pennsylvania, and Mr. Brendan F. Boyle of Pennsylvania) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Congratulating Einstein Healthcare Network on their 150th anniversary.
	
	
 That the House of Representatives— (1)congratulates Einstein Healthcare Network on their 150th anniversary and recognizes the significance of this milestone; and
 (2)commends Einstein Healthcare Network for their high-quality medical care services to the people of Philadelphia and the surrounding region.
			
